 



Exhibit 10.19
September 24, 2005
AMI Doduco Inc
1003 Corporate Lane
Trevose, PA 19053
Attention:                    Mr. Bud Morris
Gentlemen:
We are pleased to confirm that we have entered into the following Consignment
Agreement (the “Agreement”) with you as of the date written above.

     
Consignor:
  Consignee:
Mitsui & Co. Precious Metals Inc.
  AMI Doduco Inc
200 Park Avenue
  1003 Corporate Lane
New York, NY 10166
  Export, PA15632

         
Telephone: (212) 878-4122
  Telephone   : (215) 355-2900
Fax:               (212) 878-4811
  Fax   : (215) 272-0461

         
1.
  MATERIAL:   (a) Silver bars of approximately 1,000 toz each, minimum 99.99%
fine, being of a quality acceptable for delivery on the Commodity Exchange, Inc.
(“Comex”).
 
       
 
      (b) Palladium, Loco Johnson Matthey PA or any other mutually agreeable
location PM 99.95 percent minimum purity, or
 
       
 
      (c ) Rhodium, Loco: Loco Johnson Matthey PA or any other mutually
agreeable location PM 99.9 percent minimum purity, or
 
       
 
      (d) any other material at any other location as mutually agreed,
“Material”
 
       
2.
  NATURE OF
TRANSACTION:   Consignee shall, from time to time during the duration of this
Agreement, take Material on consignment from Consignor, whereby the following
shall be mutually agreed upon:

  (i)   the consignment rate payable with respect to the requested consignment  
  (ii)   the value of the Material on which Consignment Fees shall be calculated
    (iii)   the date on which such Material shall be due to be purchased or
withdrawn from Consignment (“Maturity Date”).     (iv)   agreed upon quantities
of Material (“Consigned Material”),

         
 
      Each Consignment shall be governed by this Agreement together with the
specific terms of each Consignment as set forth on Consignor’s telex or
telecopier confirmation in the form of Exhibit A attached hereto
(“Confirmation”)
 
       
3.
  PLACE OF
DELIVERY:   Consignee’s Plant, or as otherwise agreed.
 
       
4.
  DATE OF
OF DELIVERY:   From time to time, as requested by Consignee.
 
       
5.
  DURATION:   This Agreement shall expire one year from the date on which this
Agreement is signed (the “Termination Date”), unless at least five (5) Business
Days prior to the Termination Date (or any subsequent Termination Date) the
parties mutually agree

 



--------------------------------------------------------------------------------



 



         
 
      to rollover the Agreement for another one-year period. (Each one-year
period being referred to hereinafter as a “Term” and the Rate to be applied
during such Term.) The Termination Date for such subsequent Term or Terms shall
be as set forth in a Confirmation.
 
       
6.
  PLACE OF   Citibank New York
 
  PAYMENT   ABA # 021000089
 
      In favor of: Mitsui & Co. Precious Metals, Inc. A/C # 3043-5654
 
       
7.
  PLACE OF
RETURN   Place of origination or otherwise agreed.
 
        8.   RETURN OR PURCHASE
 
  OF CONSIGNED    
 
  MATERIAL:   Consignee shall return or purchase consigned Material hereunder as
follows:

  A.   From time to time during the duration of this Agreement, Consignee, upon
notification to Consignor (which notification if oral shall be confirmed by
telex or facsimile) may purchase consigned Material at a price equal to the
product of (i) the number of ounces of consigned Material being purchased and
(ii) the London Fix (or otherwise agreed ) price per troy ounce (the “Purchase
Price.) Consignee shall pay the Purchase Price within two Business Days of
pricing the Material, in accordance with the provisions of paragraph 6. above.  
  B.   From time to time during the duration of this Agreement Consignee, upon
notification to Consignor and consent of Consignee (which notification, if oral
shall be confirmed by email or facsimile) may return consigned Material to
Consignor at the Place of Return, provided Consignee pays to Consignor all
Consignment Fees accrued to the date of such return in respect of such consigned
Material

9.   TERMINATION:

  A.   Prior to the Termination Date, Consignee may elect one of the following
by written notice to Consignor received at least two (2) Business Days before
the Termination Date.

(i) Consignee shall purchase the consigned Material which has not been purchased
or returned (the “Remaining Material”), at the Purchase Price, determined as of
two Business Days prior to the Termination Date: or
(ii) Consignee shall return the Remaining Material to the Place of Return.

  B.   If the Consignee does not make one of the elections specified above, all
Remaining Material will be deemed purchased by the Consignee on the Termination
Date. The Purchase Price for the Remaining Material, will be calculated using
the formula described in paragraph 8.A. above, as of two Business Days prior to
such Termination Date.     C.   Consignee shall pay the Purchase Price, if any,
and any outstanding Fees on the Termination Date by deposit of immediately
available funds to Consignor’s account, as set forth in paragraph 6.

10.   ASSIGNMENT:

Consignor may assign its rights to the Consignment Fee and/or its interest in
and rights to the return of or the purchase of and payment for the Material only
with the prior written consent of Consignee.

11.   RISK

All risk of damage to or Loss of Material after delivery to Consignee shall be
assumed by Consignee.

 



--------------------------------------------------------------------------------



 



12.   ENTIRE AGREEMENT:

This Agreement incorporates the attached Appendix A — Consignment Agreement
Terms and Conditions, and constitutes the entire Agreement of the parties on the
subject matter thereof. This Agreement cancels and supersedes any prior
agreements, offers, proposals and negotiations between the parties.
To signify your agreement hereto, please sign indicated below and return to us a
copy of this letter together with a signed copy of Appendix A attached.
Sincerely yours,
MITSUI & CO PRECIOUS METALS INC.
By: /s/ R. Timothy Gardiner
Name: R. Timothy Gardiner
Title: President and COO
AGREED:
AMI Doduco Inc.
By: /s/ Drew A. Moyer
Authorized Signatory
Name: Drew A. Moyer
Title: Corporate Secretary
Date: 3/29/06

 



--------------------------------------------------------------------------------



 



Appendix A
CONSIGNMENT AGREEMENT
TERMS AND CONDITIONS
The provisions of this Appendix are terms and conditions of the Agreement to
which this Appendix is attached.

A.   Definitions. The following terms, when used in the Agreement, have the
meanings stated:

  1.   “Agreement “ means the letter agreement for the consignment of silver
between the Consignor and the Consignee evidenced by the instrument to which
this Appendix is attached, when signed by the Consignor and the Consignee, and
this Appendix, when signed by the Consignee.     2.   “Assignee” means an entity
to which the Consignor makes an assignment pursuant to paragraph 10. of the
Agreement.     3.   “Business Day” means any day except Saturday or Sunday on
which banks in New York City are open for business.     4.   “Consignee” means
the entity designated as such in the Agreement.     5.   “Consignor” means
Mitsui & Co. Precious Metals Inc., a New York corporation.     6.   “Fair Market
Value” of the Material means an amount equal to the London Fix (or otherwise
agreed) price per troy ounce on the date of valuation multiplied by the number
of fine troy ounces of Material being valued.     7.   “Material” means the
quantity of silver, palladium, rhodium or any other material at any other
location as mutually agreed underlying the Agreement, as specified in paragraphs
1 and 2, of the Agreement.     8.   “Guarantor” means Technitrol Inc.

B.   Representations, Warranties and Covenants of Consignee and Consignor.
Consignee and Consignor represents, warrants and covenants to each party as of
the time of entering into this Agreement and as of the time of entering into
each consignment hereunder that:

  1.   it is duly formed, validly existing and in good standing under the laws
or the jurisdiction of its incorporation;     2.   it has the corporate power
and authority to execute and deliver the Agreement and to carry out all the
provisions thereof;     3.   the person signing this Agreement is duly
authorized and empowered to do so;     4.   it shall not create, incur, assume
or suffer to exist any mortgage pledge, lien, charge or encumbrance of any
nature whatsoever on any Consigned Material delivered hereunder other than the
security interests granted to Consignor in paragraph D herein;     5.   it shall
notify Consignor promptly upon the occurrence of any loss, theft or destruction
of the Material hereunder;     6.   it shall advise Consignor promptly in
writing upon the occurrence of any default under this Agreement.

 



--------------------------------------------------------------------------------



 



C.   Consignment Fee. Consignee will pay Consignor the Consignment Fee, based on
the number of days the material is held on consignment, in arrears, as mutually
agreed. Payment of the Consignment Fee shall be in U.S.Dollars in immediately
available funds to Consignor’s Place of Payment, as specified in paragraph 6. of
the Agreement, provided that in the event Consignee shall receive a Notice of
Assignment which specifies that Consignor’s rights to the Consignment Fee have
been assigned, Consignee shall pay the Consignment Fee to such place as the
Assignee specifies after such receipt, and shall have no further obligations to
the Consignor.   D.   Title to Material; Security Interest.

1. At all times from delivery of Material to Consignee under the Agreement until
Material is returned, or purchased and paid for by Consignee, title to Material
shall be in Consignor and at no time shall Consignee have, or have the ability
to create in any third party, any property interest in the Material. Consignee
hereby authorizes Consignor to take any and all steps necessary or appropriate
to advise third parties that the Material is the property of the Consignor.
Consignee shall permit agents or representatives of Consignor to inspect, at
reasonable hours and upon reasonable advance notice, the Material and
Consignee’s books and records relating directly to ownership of Material, and to
make abstracts or reproductions or such books and records. Consignee will
arrange and maintain insurance coverage on the Silver and will deliver to
Consignor a copy of an insurance certificate issued by insurer.
2. Consignee agrees to sign such Financing Statements and Continuation
Statements and other documents, in such forms as reasonably requested by
Consignor to evidence Consignor’s ownership of Consigned Material.

E.   Return or Purchase of Material. If and to the extent that Consignee elects
or is required to return Material as specified in paragraphs 8B and 9A of the
Agreement, Consignee shall return such Material to Consignor as specified in the
Agreement, provided that in the event this Agreement or Consignor’s rights to
and interest in Consigned Material are properly assigned hereunder, all
Consigned Material then or thereafter to be returned to Consignor under the
Agreement shall be delivered to the account of the Assignee named in the Notice
of Assignment, at the address specified therein, unless Consignee is otherwise
instructed in writing by the Assignee, and Consignee shall have no further
obligation to Consignor.       If and to the extent Consignee elects or is
required to purchase Material as specified in paragraphs 8A. and 9. of the
Agreement, Consignee shall pay the Purchase Price to Consignor by depositing two
Business Days after such purchase the amount thereof in U.S. dollars in
immediately available funds to the Place of Payment specified in paragraph 6 of
the Agreement, provided that in the event this Agreement or Consignor’s rights
to and interest in Material are properly Assigned hereunder, Consignee shall pay
such purchase price to the Assignee named in the Notice or Assignment, as
specified therein, unless Consignee is otherwise instructed in writing by the
Assignee, and Consignee shall have no further obligation to Consignor.   F.  
Time of Essence. Consignee and Consignor understand and agree that time is of
the essence in performing all of their obligations hereunder, including
Consignee’s obligations to return, or purchase and pay for, Consigned Material
and to pay the Consignment Fee and Consignor’s obligation to deliver material on
time.   G.   Consideration. The parties mutually acknowledge that their
agreement to this transaction has involved the exchange of goods and valuable
consideration.   H.   Events-of-Default. The occurrence or any of the following
events shall constitute an “Event of Default”:

  1.   Consignee’s failure to make any payment when due or to return any
consigned Material when due under this Agreement and such failure is not cured
on or before the third Business Day following receipt or notice of such failure
from Consignor;

 



--------------------------------------------------------------------------------



 



  2.   Consignee’s failure to perform any other material obligation under the
Agreement or any other agreement between Consignor and Consignee and such
failure is not cured within 30 days following receipt of notice of such notice
from Consignor; or     3.   the commencement of any proceedings by or against
Consignee under any law relating to bankruptcy, insolvency or the relief or
debtors, if not stayed or dismissed within 60 days, or the making of an
assignment by Consignee for the benefit of creditors under any law governing the
relationships between debtors and creditors, or the appointment of a trustee,
conservator, liquidator or similar officer for Consignee on any or all or its
property.

I.   Liability Upon an Event of Default. If at any time an Event of Default has
occurred and is then continuing, Consignor shall have the right to terminate
this Agreement, except that if an Event of Default under paragraph H.3. herein
should occur, the Agreement shall be deemed to have been terminated prior to
such date. Once the Agreement is terminated, the parties’ obligations to make
payments or perform with respect to this Agreement shall cease, except for the
obligations set forth herein.

  1.   On the date of such termination, Consignee shall be obligated to
Consignor in an amount equal to:

(a) Subject to paragraph 2. below, the Fair Market Value of an amount of
Material equal to the quantity of Material previously delivered by Consignor
under the Agreement and not yet purchased or returned, if any (the “Remaining
Material”), whether or not then due, on the day on which Consignor declares
Consignee to be in default or as soon thereafter as is reasonably practicable;
and
(b) any unpaid amounts which had already accrued but had not yet been paid under
the Agreement; and
(c) any costs of enforcing this agreement, including legal fees, incurred by
Consignor, as a result of an Event of Default.

  2.   Consignee may, in lieu of making the payment in connection with
subsection 1.a. herein, return to Consignor the Remaining Material at the Place
of Return within one Business Day after Consignor declares an Event of Default
to have occurred, together with payment to Consignee for Consignment Fees
accrued in respect of Remaining Material to the date of return.     3.  
Consignor’s rights under this Section I., and otherwise provided in this
Agreement, shall be Consignor’s sole rights upon an Event of Default, (whether
by agreement, operation or law, in equity of otherwise). In no event shall
Consignee be liable to Consignor for any special, consequential, indirect or
punative damages, including lost profits.

J.   Governing Law, Submission to Jurisdiction. The Agreement shall in all
respects be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania applicable to contracts made and to be performed
within the Commonwealth of Pennsylvania. The parties hereto consent to the
jurisdiction and venue of the courts of the Commonwealth of Pennsylvania or the
courts of the United States sitting in the Commonwealth of Pennsylvania in
connection with any controversy or dispute arising out of or related to this
Agreement.   K.   Reimbursement of Taxes, Etc. Consignee shall promptly
reimburse Consignor for all taxes (except taxes on Consignor’s income), levies,
imposts, duties, charges, costs and fees incurred in connection with delivery of
Material to Consignee and shall indemnify Consignor against any and all such
liabilities. If Consignee shall be required to withhold any taxes or similar
charges from any Fee, Purchase Price, interest on any Purchase Price or other
amount payable hereunder, Consignee shall pay Consignor such amount so that
after any and all such withholding or deduction Consignor shall receive the
amount or such payment herein provided for,

 



--------------------------------------------------------------------------------



 



    had no such withholding or deduction been required. Consignee may present
Consignor evidence of an exemption for such withholding or deduction and
Consignor shall not withhold or deduct and such amounts.

L.   Amendments; No Waiver. The Agreement shall not be amended, or in any way
modified, except by a writing signed by the parties hereto and any Assignee. No
waiver of any provision of the Agreement may be implied from any course of
dealing by either party or any Assignee or from any failure by either party or
any Assignee to assert its rights on any occasion or series of occasions.   M.  
Notices. All notices under the Agreement shall be given by certified or
registered mail or courier, postage prepaid, or by email or telecopy with
confirmation to the respective parties hereto at the address of such party
specified on the first page of the Agreement or at such other address as either
party shall designate for itself by written notice to the other party hereto.
All notices shall be sent to the attention of:       in the case of the
Consignor, Mr R. Timothy Gardiner
and in the case or the Consignee, Mr Raymond Matsey       All notices to a party
hereunder shall he deemed received when delivered at the address for such party
specified above during normal business hours. Normal business hours shall be
from 9:00 a.m. to 5:00 p.m., New York time, on any Business Day.   N.  
Consignor Has No Responsibility for Recommendations: Consignee represents that
it did not enter into the Agreement, and agrees that it shall not hold Consignor
responsible for losses sustained by Consignee, as a result or any prediction or
recommendation made by any representative of Consignor.   O.   Force Majeure:
Each party’s performance of its obligations hereunder is subject to suspension
by reason of events of Force Majeure, which shall include strikes, boycotts,
fires, floods, other natural disasters, wars, interruptions in transportation,
requirements or regulations of governmental agencies, and all other disabling
causes without regard to the foregoing enumeration beyond control of the party.
Affected party’s obligations shall be suspended so long as any such cause
prevents or delays its performance. In the event of any occurrence interrupting
or reducing the operations of mines or plants where items covered hereby are
produced or processed or any other occurrence beyond Consignor’s reasonable
control affecting Consignor’s ability to perform hereunder, delivery may, at
Consignor’s option, be deferred so long as the condition prevents or delays
performance, provided Consignee shall have the right to terminate any
outstanding orders upon notice of the Force Majeure. After termination of any
such contingency, Consignee may accept delivery in the regular course, but shall
have no obligation to accept delivery, and Consignor shall not be liable for any
delay. In the event of suspension, interruption or termination of delivery by
Consignor for a period in excess of thirty (30) days, then Consignee may
terminate this Agreement upon five (5) days’ written notice, and upon
termination Consignee shall have no further liability or obligation hereunder
except for any payments of obligations due up to such date of termination.   P.
  Late Payment: Any sum by Consignee if not paid when due shall bear interest,
compounded daily, from its due date until the actual date of payment at a rate
equal to Citibank N.A.’s publicly announced prime rate per annum, plus 0.75% per
annum, from time in time in effect during the period (but not more than the
highest amount at the time permitted by law).   Q.   Severability: In the event
any provision or the Agreement shall be held invalid or unenforceable by a court
or competent jurisdiction, such holding shall not invalidate or render
unenforceable any other provisions hereof.

AGREED:
AMI Doduco Inc.
By: /s/ Drew A. Moyer
Authorized Signatory
Name: Drew A. Moyer
Title: Corporate Secretary
Date: 3/29/06

 